DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberhardt (US 2002/0028471), in view of, Christian K. Sieracki et al, "An imaging-in-flow system for automated analysis of marine microplankton” July 9, 1998)
          Oberhardt teaches:


          In regards to claim 41, Oberhardt discloses a method of verifying the operation of a cell analyzer having an automated microscope and image processing software for counting and analyzing cells and platelets in blood and which utilizes a test cartridge having a diluent/and or stain, the method comprising: (para 0006, ‘discloses that thresholds, calibration, and controls are implemented for cell populations measured by automated systems’; 13 fig. 1, ‘analysis cartridge’, ‘computer’; para. 0186; 106, 112, 140 fig(s) 13-14; para(s) 0003-0004, ‘automated systems can be configured for blood cell analysis of parameters of interest’; para 0142, ‘1 or more cameras’; para 0053, ‘software’; para 0190, ‘cells added to a diluent providing spacing, one of additional methods.’)

          Oberhardt teaches:

          b) interfacing the test cartridge with the cell analyzer; (100 fig(s) 1, 16, ‘imaging unit’, ‘cartridge’; 106’ fig(s) 16, ‘cell analysis cartridge’)

          e) transferring the entire mixture into the imaging chamber that is defined in the body of the test cartridge; (106’, 121’, 123’, 132’, 160’, 161’, 162’ fig(s) 16-17, ‘cartridge’, ‘inlet’, ‘outlet’, ‘fluid channel’, ‘transparent window’, ‘imaging field’, ‘cell binding layer’)

         Oberhardt discloses the subject matter of the invention as describe above which includes to an admission of different automated systems used in cell-counting, flow techniques, use of cell analysis cartridges, and cell analysis of cells in a carrier solution of the parameters of interest. However, the concept of the use of beads in imaging cells is not taught.

          Oberhardt does not teach:


          a) introducing into the test cartridge a mixture of 1) a plurality of a first type of microbeads in a known amount of solution having a first known characteristic and a concentration that simulates a concentration of a first type of cells in blood and 2) a second plurality of micro-beads in a known amount of solution having a second known characteristic and concentration that simulates a concentration of a second type of cells in blood; 


          c) separating a known amount of the mixture of micro-beads from the remaining amount of the mixture of micro-beads in the test cartridge; 

          d) mixing the known amount of the mixture of micro-beads in the test cartridge with an amount of diluent and/or stain that is sufficient to form a substantially uniform mixture of micro-beads and diluent and/or stain, wherein the micro-beads are suspended therein; 

          f) capturing one or more digital images of the mixture in the imaging chamber that are selected to be statistically representative of the number and distribution of the first and second types of microbeads; 

          g) counting all of the at least one type of micro-bead in the images using imaging processing software; 

          h) obtaining a number of micro beads per unit volume of at least one type of micro- beads in the mixture; and 

          i) comparing the number of micro-beads per unit volume of the one type of beads in the imaging chamber with the concentration of the one type of beads in solution.  

          Sieracki teaches:

          a) introducing into the test cartridge a mixture of 1) a plurality of a first type of microbeads in a known amount of solution having a first known characteristic and a concentration that simulates a concentration of a first type of cells in blood and 2) a second plurality of micro-beads in a known amount of solution having a second known characteristic and concentration that simulates a concentration of a second type of cells in blood; (abstract; fig. 1, ‘flow chamber’; use of beads of different sizes used in imaging samples or cultures in auto-trigger mode for cell-counting and sizing’; pg. 288, ‘calibration factor’;  pg. 288, ‘discloses total number of cells detected and a volume multiplied by a dilution factor to determine a cell concentration as a result of the implemented method’; ‘although this method is introduced in marine solutions the simulation it can be implemented in blood cultures/cells for counting.’)


          c) separating a known amount of the mixture of micro-beads from the remaining amount of the mixture of micro-beads in the test cartridge; (abstract; fig. 1, ‘flow chamber’; use of beads of different sizes used in imaging samples or cultures in auto-trigger mode for cell-counting and sizing’; pg. 288, ‘calibration factor’, ‘software-data acquisition’, ‘use of diluents’ (marine particles) ; pg. 289 ‘depth of focus enhancement use of fluorescent microspheres’)

          d) mixing the known amount of the mixture of micro-beads in the test cartridge with an amount of diluent and/or stain that is sufficient to form a substantially uniform mixture of micro-beads and diluent and/or stain, wherein the micro-beads are suspended therein; (pg. 286, ‘identification of particles from a complex mixture found in natural waters’) 

          f) capturing one or more digital images of the mixture in the imaging chamber that are selected to be statistically representative of the number and distribution of the first and second types of microbeads; (abstract; A, B fig. 1)

          g) counting all of the at least one type of micro-bead in the images using imaging processing software; (fig. 4, ‘particle counting’; pg. 290, ‘particle sizing’; pg. 290 ‘measured axial intensity profile’; fig(s) 7-8, ‘size distributions measured by flow CAM’)
 

          h) obtaining a number of micro beads per unit volume of at least one type of micro- beads in the mixture; and (pg. 288, ‘discloses total number of cells detected and a volume multiplied by a dilution factor to determine a cell concentration as a result of the implemented method’)

          i) comparing the number of micro-beads per unit volume of the one type of beads in the imaging chamber with the concentration of the one type of beads in solution. (fig. 2; fig(s) 7-8)

          It would have been obvious before the effective filing date of the invention to combine the ‘cell analysis methods’ of Oberhardt with the ‘imaging method’ of Sieracki. In order to provide a particle analysis system to implement cell imaging.

          In regards to claim 42, Oberhardt teaches a method of claim 41 (see claim rejection 41) Sieracki teaches wherein the mixture of beads is counted by image processing logic associated with the analyzer.  (abstract; pg. 288, ‘calibration factor’, ‘software-data acquisition’, ‘use of diluents’ (marine particles); pg. 289 ‘depth of focus enhancement use of fluorescent microspheres’; fig. 4, ‘particle counting’)


          In regards to claim 43, Oberhardt teaches a method of claim 41 (see claim rejection 41) Sieracki teaches wherein the two types of micro-beads are counted separately by image processing logic associated with the analyzer according to their different characteristics. (abstract; fig. 1, pg(s) (285-295) 


          In regards to claim 44, Oberhardt teaches a method of claim 41 (see claim rejection 41) Sieracki teaches wherein one type of micro-bead is a fluorescent micro-bead. (abstract; fig. 1, ‘flow chamber’; use of beads of different sizes used in imaging samples or cultures in auto-trigger mode for cell-counting and sizing’; pg. 288, ‘calibration factor’, ‘software-data acquisition’, ‘use of diluents’ (marine particles); pg. 289 ‘depth of focus enhancement use of fluorescent microspheres’) 


          In regards to claim 45, Oberhardt teaches a method of claim 41 (see claim rejection 41) Sieracki teachs a wherein the providing provides a mixture of micro- beads of different sizes. (abstract; fig. 1, ‘flow chamber’; use of beads of different sizes used in imaging samples or cultures in auto-trigger mode for cell-counting and sizing’; pg. 288, ‘calibration factor’, ‘software-data acquisition’, ‘use of diluents’ (marine particles); pg. 289 ‘depth of focus enhancement use of fluorescent microspheres’; fig. 4, ‘particle counting’; pg. 290, ‘particle sizing’; pg. 290 ‘measured axial intensity profile’; fig(s) 7-8, ‘size distributions measured by flow CAM’)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852